Citation Nr: 0922801	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  08-13 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to recognition as the Veteran's surviving 
spouse for purposes of Dependency and Indemnity Compensation 
(DIC) benefits.  

2.  Entitlement to service-connected death burial allowance.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1985.  The Veteran passed away in July 2006.  The appellant 
is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claim for DIC, death pension and 
accrued benefits, based on a finding that she did not meet 
eligibility requirements for recognition as the surviving 
spouse.  The appellant disagreed with the denial of DIC 
benefits and subsequently perfected this appeal.  

The issue of entitlement to service-connected death burial 
allowance is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in February 
2006, the Veteran passed away in July 2006.

2.  The appellant was not married to the Veteran before the 
expiration of 15 years following his 1985 separation from 
service; or for one year or more; and did not have a child 
born of the marriage, or born to her and the Veteran before 
the marriage.  





CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
Veteran's surviving spouse for purposes of DIC benefits are 
not met.  38 U.S.C.A. §§ 1102, 1304 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1(j), 3.50, 3.54 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  However, the VCAA does not apply to all types of 
claims.  

In this case, the question on appeal is whether the appellant 
is entitled to recognition as the surviving spouse.  The 
claims file contains a copy of the applicable marriage 
license and there is no argument regarding the basic facts.  
That is, the appellant does not dispute the date of marriage 
or date of the Veteran's death.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this particular claim, the VCAA is inapplicable.  See Mason 
v. Principi, 16 Vet. App. 129 (2002).

Nonetheless, the Board notes that by letter dated in 
September 2006, the appellant was notified of the eligibility 
requirements for recognition as a surviving spouse for 
purposes of VA benefits.  Additionally, the applicable laws 
and regulations were set forth in the April 2008 Statement of 
the Case (SOC).  

To the extent the VCAA applies to this case, if any, the 
Board does not find that any errors regarding notice or 
assistance were prejudicial or affected the essential 
fairness of the adjudication.  See Shinseki v. Sanders, 566 
U.S. ___ (2009).  
II. Analysis

VA defines a "marriage" as a marriage valid under the law 
of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j) 
(2008).

Except as provided in § 3.52, "surviving spouse" means a 
person of the opposite sex whose marriage to the Veteran 
meets the requirements of § 3.1(j) and who was the spouse of 
the Veteran at the time of the Veteran's death and: (1) who 
lived with the Veteran continuously from the date of marriage 
to the date of the Veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the Veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the Veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50(b) (2008).  

A surviving spouse may qualify for pension, compensation, or 
DIC if the marriage to the Veteran occurred before or during 
his or her service or, if married to him or her after his or 
her separation from service, before the applicable date as 
stated in this section.  38 C.F.R. § 3.54 (2008).  DIC may be 
paid to a surviving spouse of a Veteran who died on or after 
January 1, 1957, who was married to the Veteran: (1) before 
the expiration of 15 years after the termination of the 
period of service in which the injury or disease causing the 
death of the Veteran was incurred or aggravated, or (2) for 
one year or more, or (3) for any period of time if a child 
was born of the marriage, or was born to them before the 
marriage.  See 38 U.S.C.A. §§ 1102, 1304 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.54 (2008).

The appellant argues entitlement to DIC benefits as the 
Veteran's surviving spouse.  The Marriage License indicates 
that the Veteran and the appellant were married in February 
2006 in the State of Georgia.  As noted, the Veteran passed 
away in July 2006, less than six months following marriage.

In her notice of disagreement, the appellant indicated that 
although they had a short marriage, they had a long 
relationship.  She also submitted a copy of a page from a 
federal benefits book regarding VA survivor benefits, which 
she argues does not state anything about the time element of 
marriage.  In her Form 9, she argued that she took care of 
the Veteran until his death and she lost her job to be with 
him.  She further stated that she understood the one-year 
requirement but they were together for six years prior to 
marriage.  

The Board acknowledges the appellant's arguments that she and 
the Veteran were together for a significant period of time 
prior to marriage.  The Board observes that until January 1, 
1997, Georgia recognized common law marriage.  See Wright v. 
Goss, 229 Ga. App. 393, 395 (1997) (observing that, effective 
January 1, 1997, the General Assembly enacted OGCA § 19-3-1.1 
that provides that no common law marriage shall be entered 
into this state on or after January 1, 1997).  The Wright 
court further noted that the amendment states that otherwise 
valid common law marriages entered into prior to January 1, 
1997 are not affected and would continue to be recognized.  
Id.  

The appellant clearly reported that she married the Veteran 
in February 2006 and this is confirmed by the marriage 
license.  There is no indication of, nor has the appellant 
argued, that she and the Veteran entered into a common-law 
marriage in Georgia prior to January 1, 1997.  

The Board sympathizes with the appellant.  However, where the 
law is dispositive of the claim, the claim must be denied 
because of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this case, the 
appellant was not married to the Veteran before or during his 
military service, or for one year or more prior to his death.  
There is no indication appellant had a child with the Veteran 
born of or before the marriage.  Also, she married the 
Veteran over 20 years after the termination of his last 
period of service in 1985 and thus was not married to him 
before the expiration of 15 years after the termination of 
the period of service in which the injury or disease causing 
the death of the Veteran could have been incurred or 
aggravated.  

In summary, the appellant does not meet the criteria for 
recognition as the Veteran's surviving spouse for purposes of 
DIC benefits.  


ORDER

Recognition as the Veteran's surviving spouse for purposes of 
DIC benefits is denied.  


REMAND

Report of contact dated in September 2006 indicates the 
appellant paid the Veteran's funeral bill in full.  By letter 
dated September 25, 2006, the RO advised the appellant that 
burial benefits were granted as follows - $300.00 for funeral 
costs and $300.00 for cemetery/plot costs, the amount allowed 
for a Veteran whose death was not related to military 
service.  In correspondence received in October 2006, the 
appellant indicated she was writing to appeal the decision 
made concerning burial benefits.  She essentially argued that 
she was entitled to burial allowance based on service-
connected death.  In her Form 9, the appellant indicated she 
was appealing the issue of funeral reimbursement of $2,000.00 
for service-connected death.  This issue, however, was not 
addressed in the April 2008 SOC.  

On review, it appears that, in awarding burial benefits for 
the amount allowed for a Veteran whose death was not related 
to service, the RO implicitly denied entitlement to a higher 
level of burial benefits.  The appellant filed a timely 
notice of disagreement with the issue of entitlement to 
service-connected death burial allowance.  See 38 C.F.R. §§ 
20.201, 20.302 (2008).  Therefore, this claim must be 
remanded to allow the RO to provide the appellant a SOC on 
this issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC addressing entitlement to 
service-connected death burial allowance.  
The appellant should be given an 
opportunity to perfect an appeal by 
submitting a timely substantive appeal.  
The appellant should be advised that the 
claims file will not be returned to the 
Board for appellate consideration of this 
issue following the issuance of the SOC 
unless she perfects an appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


